Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in (a) the Registration Statement No. 333-192002 on Form S-8 of PEDEVCO Corp.; (b) Registration Statement No. 333-191869 on Form S-3 of PEDEVCO Corp.; (c) Registration Statement No. 333-201098 on Form S-8 of PEDEVCO Corp; (d) and Registration Statement No. 333-201099 on Form S-3 of PEDEVCO Corp.; and (e) Registration Statement No. 333-207529 on Form S-8 of the Company, of our report dated March 29, 2016, relating to the consolidated financial statements of PEDEVCO Corp. and subsidiaries that appear in the Annual Report on Form 10-K of PEDEVCO Corp. for the year ended December 31, 2015. GBH CPAs, PC www.gbhcpas.com Houston, Texas March 29, 2016
